Title: To James Madison from George William Erving, 13 September 1806
From: Erving, George William
To: Madison, James



Sir,
Madrid September 13th. 1806.

In my letter No. 10. (August 9th.) I had the honor to submit to you the steps which I had taken with respect to the cargoes of three American Vessels lately condemned at Algeciras, & to transmit copies of my note to Mr. Cevallos (August 3rd.) & of his answer (August 6th.).  The inclosed is a copy of what I wrote to him September 2nd. on the same subject, to which he has not hitherto replied.  But I have the satisfaction of informing you that the cargoes of two other American Vessels which were brought into Algeciras on the 28th. & 30th. of last month, & which were not in any Respect more favorably circumstanced than the three cargoes first mentioned, have been liberated without delay, & after a slight examination only of the papers by the Commandant of Marine & Auditor of War.  One of these Vessels, "The Cumberland", Erasmus James Pierce, master, was from Belfast, & loaded principally with Irish provisions for the Garrison of Gibraltar; but even this unfavorable destination to a port frequently called "blockaded" has not operated against her.  The other vessel the "Rebecca", of Norfolk, was from London & Plymouth, for Leghorn, with a rich cargo of Sugar &ca., & there were some inaccuracies found in her clearance & role of equipage: These however were not deemed by the Commandant & Auditor to be sufficiently important to authorize her detention; and she was accordingly liberated, but the Captors determined to appeal against their decision: this is considered as a very extraordinary & hopeless measure, & the Commandant has required if they persist in appealing, that they should lodge an ample security to indemnify the Captain for all the losses & expences which may arise from the detention, should their judgment be confirmed.  In this state the affair rested by the last advices, & the probability is that the Captors will conclude not to appeal.  I have the honor to be, Sir, With perfect Respect & Consideration, Your very obt. Servant,

George W Erving

